 Case 7:16-cv-00108-O Document 164 Filed 08/07/19                    Page 1 of 2 PageID 4704



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

 FRANCISCAN ALLIANCE, INC. et al.,                §
                                                  §
         Plaintiffs,                              §
                                                  §
 v.                                               §    Civil Action No. 7:16-cv-00108-O
                                                  §
 ALEX M. AZAR II, Secretary of the                §
 United States Department of Health and           §
 Human Services; and UNITED STATES                §
 DEPARTMENT OF HEALTH AND                         §
 HUMAN SERVICES,                                  §
                                                  §
         Defendants.                              §

                                              ORDER

       Before the Court are Putative Intervenors American Civil Liberties Union of Texas and

River City Gender Alliance’s (collectively, “Putative Intervenors”) Renewed Motion to Intervene

(ECF No. 129), filed February 1, 2019; Plaintiffs’ and Defendants’ Responses (ECF Nos. 140,

141), filed February 25, 2019; and Putative Intervenors’ Reply (ECF No. 144), filed March 11,

2019. In the motion, Putative Intervenors request to intervene as of right or permissively. Plaintiffs

oppose intervention as of right, but consent to permissive intervention subject to certain

limitations. Defendants do not oppose the motion.

       Notably, in Town of Chester, the Supreme Court ruled that “an intervenor of right must

have Article III standing in order to pursue relief that is different from that which is sought by a

party with standing.” Town of Chester, N.Y. v. Laroe Estates, Inc., __ U.S. __, 137 S. Ct. 1645,

1651 (2017). The Court has not reached a decision on how that ruling applies in this case. But the

Court notes that Town of Chester did not take a position on whether the standing requirement

should also apply to permissive intervenors who seek relief different from that sought by a party



                                                  1
 Case 7:16-cv-00108-O Document 164 Filed 08/07/19                    Page 2 of 2 PageID 4705



with standing. And, notably, there is disagreement among the Circuit Courts of Appeals on this

issue. See Evan E. Smith IV, Note, The Standing Requirements of Third Party Intervenors, 40 AM.

J. TRIAL ADVOC. 581 (2017) (Pointing out the pre-Town of Chester circuit split over intervenor

standing. Noting that a majority of circuits did not require standing for either method of

intervention under Rule 24 but a minority of circuits required all parties to a suit to possess Article

III standing, whether original parties or intervenors).

        “Standing is a jurisdictional requirement and not subject to waiver.” Doe v. Tangipahoa

Parish School Bd., 494 F.3d 494, 497 n.1 (5th Cir. 2007) (citing Lewis v. Casey, 518 U.S. 343,

349 n.1 (1996). And “[f]or all relief sought, there must be a litigant with standing, whether that

litigant joins the lawsuit as a plaintiff, a coplaintiff, or an intervenor of right.” Town of Chester,

173 S. Ct. at 1651 (emphasis added). If a litigant seeking relief different than another party must

demonstrate Article III standing, the Court seemingly cannot grant jurisdiction to a litigant who

fails to do so. Similarly, the parties themselves cannot waive the requirement and agree to federal

jurisdiction. As such, the Court requires further briefing on the application of this issue.

       The Court hereby ORDERS Plaintiffs and Defendants to submit briefing on this issue on

or before August 12, 2019. Putative Intervenors are ORDERED to respond on or before August

14, 2019.

       SO ORDERED on this 7th day of August, 2019.




                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE




                                                  2
